        Case 1:20-cv-00560-DCN Document 23-1 Filed 08/31/21 Page 1 of 3




Eric B. Swartz, ISB #6396
JONES & SWARTZ PLLC
Landmark Legal GroupTM
623 West Hays Street
Boise, ID 83702
Telephone: (208) 489-8989
Facsimile: (208) 489-8988
Email: eric@jonesandswartzlaw.com

Attorneys for Defendant


                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


 KEVIN CHURCHMAN, an individual,
                                                      Case No. 1:20-cv-560-DCN
                        Plaintiff,

 vs.
                                                         [PROPOSED] ORDER GRANTING
                                                         MOTION FOR LEAVE OF COURT
 NATIONAL HOUSECHECK
                                                         TO WITHDRAWAL AS COUNSEL
 CORPORATION, a Delaware Corporation,
                                                         FOR DEFENDANT NATIONAL
                                                         HOUSECHECK CORPORATION
                        Defendant.



       Counsel for Defendant National HouseCheck Corporation having requested leave of Court

to withdrawal as counsel of record herein having been presented and the Court finding good cause

therefor, the Court hereby grants the requested leave of Court with withdrawal being effective

upon proof of service of the withdrawal order on the client being filed with the Court.

       The Court further orders Defendant National HouseCheck Corporation to appoint another

attorney to appear no later than twenty-one (21) days after the filing of proof of service by the

withdrawing attorney. Defendant National HouseCheck Corporation is advised that failure to




ORDER GRANTING MOTION FOR LEAVE OF COURT TO WITHDRAWAL AS COUNSEL FOR
DEFENDANT NATIONAL HOUSECHECK CORPORATION – 1
        Case 1:20-cv-00560-DCN Document 23-1 Filed 08/31/21 Page 2 of 3




appoint new counsel and have them appear in the action no later than twenty-one (21) days will be

sufficient grounds for the entry of a default against Defendant National HouseCheck Corporation.

       The Court further orders that upon entry of this order and the filing of proof of service on

the client, no further proceedings can be had in the action which will affect the right of the party

represented by the withdrawing attorney for a period of twenty-one (21) days.

       IT IS SO ORDERED.

                                                     DATED:


                                                     _______________________________
                                                     HONORABLE DAVID C. NYE




ORDER GRANTING MOTION FOR LEAVE OF COURT TO WITHDRAWAL AS COUNSEL FOR
DEFENDANT NATIONAL HOUSECHECK CORPORATION – 2
       Case 1:20-cv-00560-DCN Document 23-1 Filed 08/31/21 Page 3 of 3




                        CLERK’S CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this ________________________ a true and correct copy
of the foregoing DOCUMENT was served on the following individual(s) by the method indicated:



        Vaughn Fisher                               [   ]
                                                        U.S. Mail
        Christopher Brown                           [   ]
                                                        Fax: 208-514-1900
        FISHER HUDSON SHALLAT                       [   ]
                                                        Hand Delivery
        950 West Bannock Street                     [   ]
                                                        vaughn@fisherhudson.com
        Suite 630                                       chris@fisherhudson.com
        Boise, ID 83702                                 service@fisherhudson.com
                                                    [ ] ECF



        Eric B. Swartz                              [   ]   U.S. Mail
        JONES & SWARTZ PLLC                         [   ]   Fax: 208-489-8988
        623 West Hays Street                        [   ]   Hand Delivery
        Boise, ID 83702                             [   ]   icourt@jonesandswartzlaw.com
                                                    [   ]   ECF




                                                 _______________________________
                                                       CLERK OF THE COURT




ORDER GRANTING MOTION FOR LEAVE OF COURT TO WITHDRAWAL AS COUNSEL FOR
DEFENDANT NATIONAL HOUSECHECK CORPORATION – 3
